Return to:

 

Haynsworth Sinkler Boyd, P.A.

 

 

Post Office Box 6617

 

 

Florence, South Carolina 29502-6617

 

 

HSB File 32563.0004

 

STATE OF SOUTH CAROLINA

 

 

 

 

ASSIGNMENT AND ASSUMPTION

COUNTY OF DORCHESTER

 

AGREEMENT

 

 

FOR INDEXING PURPOSES:

Memorandum of Lease Agreement recorded in Book 2137 at Page 319;

rerecorded Book 2156 at Page 100

First Amendment of Memorandum of Lease Agreement recorded in Book 4976 at Page
240

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made effective as
of the 22nd day of March, 2007 (the “Effective Date”) by and between LATI USA,
INC., a South Carolina corporation, formerly known as LATI INDUSTRIES, INC.
(“LATI”) and FORCE PROTECTION TECHNOLOGIES, INC., a Nevada corporation (“FPT”). 
LATI and FPT are sometimes referred to herein as the “parties.”

RECITALS:

WHEREAS, Dorchester County, South Carolina (the “County”) and LATI have entered
into a Lease Agreement dated December 7, 1998, as amended by that certain First
Amendment of Lease Agreement dated July 25, 2005 (as amended, the “FILOT Lease”)
with regard to certain real (as set forth in Exhibit A attached hereto) and
personal property located in the County (the “FILOT Property”);

WHEREAS, prior to the entry by the County and LATI into the FILOT Lease, the
County and LATI entered into an Inducement Agreement and Millage Rate Agreement
dated as of April 6, 1998, as amended by that certain Amendment to Inducement
Agreement and Millage Rate Agreement dated as of February 17, 1999 (as amended,
the “Inducement Agreement”) relating to the FILOT Property and the millage to be
levied by the County against the FILOT Property for purposes of computing
payments by LATI of a fee in lieu of taxes with regard to the FILOT Property;

WHEREAS, Section 9.01 of the FILOT Lease provides that LATI may assign its
interest in the FILOT Lease;

1


--------------------------------------------------------------------------------


WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement dated as
of even date herewith by and between LATI and FPT (the “Asset Purchase
Agreement”), LATI desires to sell and assign to FPT, and FPT desires to acquire
and assume from LATI, all of LATI’s rights and interest in and to the FILOT
Lease; and

WHEREAS, by Resolution #07-03, duly adopted by the Dorchester County Council on
March 19, 2007 (the “Approval Resolution”), the County (a) approved the
assignment and transfer by LATI to FPT of the FILOT Lease, and (b) authorized
the County Administrator of Dorchester County Council to execute on behalf of
the County such documents as the County Administrator determines are reasonably
required in order to further reflect or evidence the approval by the County,
including, without limitation, any modifications to the documents previously
executed or approved by the County relating to the projects subject to this
Agreement as may be required in order to clarify any ambiguities or remedy any
omissions or errors in such documents.

NOW, THEREFORE, for and in consideration the covenants herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties covenant and agree as follows:

1.             Assignment.  As of the Effective Date, LATI assigns all of its
rights under the FILOT Lease, the Inducement Agreement and the related documents
to FPT.

2.             Assumption of Obligations.  FPT shall discharge in full all of
LATI’s liabilities, duties and obligations arising under, or in any manner
related to, the FILOT Lease and accruing after 12:01 a.m. on the Effective
Date.  FPT, as of such date and time, shall comply with all terms, covenants and
conditions of the FILOT Lease.  FPT shall have no liability with respect to any
payments under the FILOT Lease which come due after the Effective Date, but
which arose in connection with periods occurring prior to the Effective Date.

3.             Release of LATI.  LATI is hereby released from any and all
obligations, duties, and liabilities arising under, or in any manner related to,
the FILOT Lease and accruing after 12:01 a.m. on the Effective Date, and FPT
hereby accepts and assumes all such obligations, duties, liabilities and
benefits relating to the FILOT Lease.  LATI is not released, however, from
liability with respect to any payments under the FILOT which (i) are due as of
the Effective Date, or (ii) come due after the Effective Date, but which arose
in connection to periods occurring prior to the Effective Date.

4.             Transfer of Title.  Article X of the FILOT Lease provides the
tenant under the FILOT Lease with (i) a mandatory obligation to purchase the
Project (as defined in the FILOT Lease) and (ii) options to from time to time to
purchase the Project.  Upon the occurrence of the mandatory purchase obligation
or the exercise of the purchase option provisions set forth in Article X of the
FILOT Lease, the FILOT Lease provides that the County shall transfer directly to
LATI all of its fee simple ownership interest in the Project with respect to
which such option is exercised.  The parties intend that this Agreement modify
the FILOT Lease and any related documents so that the County shall transfer
directly to FPT all of its fee simple ownership interest in the Project with
respect to which such option is exercised.

2


--------------------------------------------------------------------------------


5.             Fee in Lieu of Taxes Invoices.

(a)            LATI will immediately notify the South Carolina Department of
Revenue of this Agreement and the assignment by LATI to FPT.

(b)           It is intended that FPT shall separately make any submissions or
reports to the appropriate governmental authorities in connection with the FILOT
Payments (as defined in the FILOT Lease).  FPT shall be responsible for making
all necessary and required FILOT Payments and for complying with all reporting
requirements that may be required beginning as of the Effective Date, directly
to the County or the South Carolina Department of Revenue, concerning the FILOT
Lease.

6.             Notices.  Any notice to be given in connection with this
Agreement shall be in writing and shall be deemed to have been given when
deposited with a national “next day” delivery service or in the United States
mail via registered or certified mail, postage prepaid, return receipt
requested, and addressed as follows:

If to LATI:

 

LATI USA, Inc.

 

 

257 Deming Way

 

 

Summerville, South Carolina 29483

 

 

Attention: Samuel Venturini

 

 

 

With a copy to:

 

Moore & Van Allen

 

 

40 Calhoun Street, Suite 300

 

 

Charleston, South Carolina 29401-3535

 

 

Attention: W. Gregory Pearce

 

 

 

If to FPT:

 

Force Protection Technologies, Inc.

 

 

9801 Highway 78

 

 

Ladson, South Carolina 29456

 

 

Attention: John Wall, III

 

 

 

With a copy to:

 

Haynsworth Sinkler Boyd, P.A.

 

 

Post Office Box 6617

 

 

Florence, South Carolina 29502

 

 

Attention: Benjamin T. Zeigler and J. Christopher Riddle

 

7.             Severability. In the event that any term, covenant or provision
of this Agreement should be determined to be illegal, invalid or unenforceable,
that term, covenant or provision shall be severed and removed herefrom and this
Agreement shall be construed as if such term, covenant or provision had never
been contained herein.

8.             Governing Law.  This Agreement and all matters relating thereto
shall be governed by and construed and interpreted in accordance with the laws
of the State of South Carolina. LATI and FPT hereby submit to the jurisdiction
of the state and Federal courts located in South Carolina and agree that this
Agreement may be enforced in such courts.

3


--------------------------------------------------------------------------------


9.             Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if both parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.

TO HAVE AND TO HOLD the same together with all rights, titles, interests,
privileges, claims, demands and equities existing and to exist in connection
therewith unto FPT, its successors and permitted assigns forever.

[Remainder of page intentionally left blank.]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been executed
by LATI and FPT effective as of the Effective Date.

WITNESSES:

 

LATI USA, INC.

 

 

 

 

 

By:

/s/ Samuel Venturini

 

Witness 1

 

Name:

Samuel Venturini

 

 

 

Title:

President

 

 

 

 

Witness 2

 

 

 

STATE OF SOUTH CAROLINA

)

 

)

COUNTY OF CHARLESTON

)

 

I, W. Gregory Pierce, Notary Public for the State of South Carolina, do hereby
certify that LATI USA, INC., a South Carolina corporation, by Samuel Venturini,
its President, personally appeared before me this day and acknowledged the due
execution the foregoing instrument.

Subscribed to and sworn before me this 22nd day of March, 2007.

/s/ W. Gregory Pierce

(L.S.)

 

Notary Public, State of South Carolina

 

My Commission Expires:

4/1/2014

 

 

 

 

[NOTARIAL SEAL]

 

[Signature Pages Continue]


--------------------------------------------------------------------------------


 

WITNESSES:

 

FORCE PROTECTION TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Raymond W. Pollard

 

Witness 1

 

Name:

Raymond W. Pollard

 

 

 

Title:

Chief Operation Officer

 

 

 

 

Witness 2

 

 

 

STATE OF SOUTH CAROLINA

)

 

)

COUNTY OF CHARLESTON

)

 

I, W. Gregory Pierce, Notary Public for the State of South Carolina, do hereby
certify that FORCE PROTECTION TECHNOLOGIES, INC., a Nevada corporation, by
Raymond W. Pollard, its Chief Operation Officer, personally appeared before me
this day and acknowledged the due execution of the foregoing instrument.

Subscribed to and sworn before me this              day of March, 2007.

/s/ W. Gregory Pierce

(L.S.)

 

Notary Public, State of South Carolina

 

My Commission Expires:

4/1/2014

 

 

 

 

[NOTARIAL SEAL]

 

[Signature Pages Continue]


--------------------------------------------------------------------------------


CONSENT AND AGREEMENT

TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

The County consents to the above assignment and assumption to FPT of the
Assigned Property and the rights and obligations pertaining thereto under the
FILOT Lease, the Inducement Agreement and the related documents, and to the
above release of LATI from the obligations related to the rights and obligations
pertaining thereto under the FILOT Lease and the related documents, to the
extent and on the terms provided herein; provided, however, that LATI is not
released from liability with respect to any under payment of fees under the
FILOT Lease that may be owed.

WITNESSES:

 

 

 

 

DORCHESTER COUNTY, SOUTH CAROLINA

 

 

 

 

 

By:

/s/ Jason L. Ward

 

Witness 1

 

Name:

Jason L. Ward

 

 

 

Title:

County Administrator

 

 

 

 

Witness 2

 

 

 

STATE OF SOUTH CAROLINA

)

 

)

COUNTY OF DORCHESTER

)

 

I, Gina R. Sams, Notary Public for the State of South Carolina, do hereby
certify that Dorchester County, South Carolina, a body politic and corporate and
a political subdivision of the State of South Carolina, by
                         , County Administrator, personally appeared before me
this day and acknowledged the due execution of the foregoing instrument.

Subscribed to and sworn before me this 21st day of March, 2007.

/s/ Gina R. Sams

(L.S.)

 

Notary Public, State of South Carolina

 

My Commission Expires:

4-9-11

 

 

 

 

[NOTARIAL SEAL]

 


--------------------------------------------------------------------------------


Exhibit A

Legal Description

“ALL that certain piece, parcel or tract of land, situate, lying and being west
of Summerville, Dorchester County, State of South Carolina, being located north
of the intersection of Spaniel Lane and Deming Way (S-18-789) and being
designated as Tract 10 on a certain plat entitled “PLAT SHOWING TRACT 10, 23.77
ACRES, ALONG WITH A NEW 25’ SEWER EASEMENT, BEING A PORTION OF TRACT “I”,
PROPERTY OF DORCHESTER INDUSTRIAL CENTER, INC., LOCATED IN EAST PORT INDUSTRIAL
CENTER, WEST OF SUMMERVILLE, DORCHESTER COUNTY, SOUTH CAROLINA,” dated December
2, 1997, by Timothy D. Elmer, SCPLS No. 17566, recorded in the RMC Office for
Dorchester County in Plat Book J, page 101, and having the following metes and
bounds, to wit:  To find the Point of Beginning, locate the intersection of
Deming Way centerline and Spaniel Lane centerline, thence running in a northerly
direction along the centerline of Deming Way a distance of 727.1’, thence
turning and running in a westerly direction S82°12’20”W a distance of 40.00’ to
Point A, noted as P.O.B., being the northeast corner of Tract 3H, a 5/8” Rebar
found; thence turning and running in a westerly direction along Tract 3H
N81°25’31”W a distance of 701.01’ to Point B, a 1 ½” Open Pipe Found; thence
turning and continuing in a westerly direction along the property of Shannon
Properties, Inc., N81°34’35”W a distance of 409.57’ to Point C, a 1 ½” Open pipe
set; thence turning and running in a northerly direction along the Residual
Tract I N05°57’13”E a distance of 994.49’ to Point D, a 1 ½” Open pipe set;
thence turning and running in an easterly direction along the Residual Tract I
around a curve to the left, having a radius of 70.00’, an arc length of 80.77’,
and a chord of N62°54’00”E for 76.36’ to Point E, a 1 ½” Open pipe set; thence
turning and continuing in an easterly direction along the Residual Tract I
around a curve to the right, having a radius of 25.00’, an arc length of 22.18’,
and a chord of N55°15’47”E for 21.46’ to Point F, a 1 ½” Open pipe set; thence
turning and continuing in an easterly direction along the Residual Tract I
S80°40’47”E a distance of 599.77’ to Point G, a 1 ½” Open pipe set; thence
turning and running in a southerly direction along the Residual Tract I around a
curve to the right, having a radius of 50.00’, an arc length of 78.54’, and a
chord of S54°19’13”E for 70.71’ to Point H, a 1 ½” Open pipe set, being on the
western right-of-way of Deming Way; thence turning and continuing in a southerly
direction along the western right-of-way of Deming Way S09°19’13”E a distance of
828.17’ to Point I, a 5/8” Rebar found; thence turning and continuing in a
southerly direction along the western right-of-way of Deming Way around a curve
to the left, having a radius of 580.00’, an arc length of 195.80’, and a chord
of S18°59’29”E for 194.87’ to Point J, a 5/8” Rebar found; thence turning and
continuing in a southerly direction along the western right-of-way of Deming Way
around a curve to the right, having a radius of 420.00’, an arc length of
152.97’, and a chord of S18°113’42”E for 152.13’ to Point K, a 5/8” Rebar found;
thence turning and continuing in a southerly direction along the western
right-of-way of Deming Way S07°47’40”E a distance of 111.59’ to the Point of
Beginning and containing 23.77 acres or 1,035,726 square feet, more or less, and
being designated as Tract 10.”

Reference is also had to plat showing Tract 10, 23.77 Acres, property of LATI
Industries, Inc., located in East Port Industrial Center, West of Summerville,
Dorchester County, South Carolina dated July 12, 1999 and recorded August 23,
1999 in Book J, Page 140, Dorchester County RMC Office.

For derivation of title, see Deed from LATI Industries, Inc. to Dorchester
County, South Carolina dated December 18, 1998 and recorded February 18,k 1999
in Book 2137, Page 315, Dorchester County RMC Office.

TMS:  122-00-00-027


--------------------------------------------------------------------------------